IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30083
                       Conference Calendar
                        __________________

WARREN S. MURPHY,

                                       Plaintiff-Appellant,

versus

CHARLES C. FOTI, Sheriff,
Orleans Parish, JOHN LACOUR,
Warden, and WILLIAM SHORT,
Warden,

                                       Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. CA-94-3177-I-4
                        - - - - - - - - - -
                           June 29, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Warren S. Murphy's motion for leave to proceed in forma

pauperis (IFP) is hereby DENIED.   Murphy appeals the entry of

judgment for the defendants in his civil rights action.

     Use of restraining devices by prison officials

"constitute[s] a rational security measure and cannot be

considered cruel and unusual punishment unless great discomfort

is occasioned deliberately as punishment or mindlessly, with


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-30083
                                  -2-


indifference to the prisoner's humanity."     Jackson v. Cain, 864

F.2d 1235, 1243 (5th Cir. 1989).    This court recognizes that

shackles and restraints are justified by escape risks.     Id. at

1243-44; Fulford v. King, 692 F.2d 11, 14 (5th Cir. 1982).

Additionally, "the Eighth Amendment does not require `that the

state use the best means available for confining its prisoners.'"

Jackson, 864 F.2d at 1243 (quoting Fulford, 692 F.2d at 14 n.7).

     Orleans Parish Prison (OPP) officials legitimately

determined that Murphy posed a risk of escape.    They were

justified in using shackles to restrain Murphy.    The magistrate

judge found that the shackles did not prohibit Murphy from moving

about his cell.     Murphy does not challenge the magistrate judge's

findings.    Under the circumstances, the use of shackles did not

constitute mindless imposition of punishment.    Nor did it

demonstrate indifference to Murphy's humanity.     See Jackson, 864

F.2d at 1243.   Whether OPP officials could have used leather

restraints rather than leg irons is irrelevant.    They need not

have used the most comfortable or least restrictive means

available.    Id.   Because Murphy raises no nonfrivolous issues for

appeal, his appeal is

DISMISSED.